Continuation of 12

Applicant’s argument 1: Applicant’s arguments, page 9-10, recites “Independent claims 8, 15 and 18, although having a different scope, have been similarly amended and recite similar features. Applicant respectfully submits that Chen and Kang do not disclose or render obvious the combination of elements set forth in claim 1. First, the applied references do not disclose or render obvious receiving an uplink signal including information associated with
a beam correspondence based on a capability of the terminal as a response to the random access response from the terminal, wherein the information associated with the beam correspondence indicates an ability of the terminal to select a beam for uplink transmission without uplink beam sweeping, wherein the ability of the terminal is preset at the
terminal, as recited in claim 1, as amended (emphasis added). In response to the above feature, the Examiner cites various paragraphs from the cited reference. However, when considering the phrase "as a response to the random access response" in the claimed aspects, the "uplink signal including information associated with a beam correspondence" should be a message transmitted in response to a random access response. Therefore, with respect to a response to a random access response, the structure of an uplink signal received from a terminal should be the same as the structure of the claimed aspects”...
	Examiner’s response 1:  The examiner respectfully disagrees. Examiner’s rejection is based on the claim limitation and the examiner must interpret the claim under BRI (Broadest Reasonable Interpretation). In reference to the PRO 62/421,667, para [0197], page 41,  of Chen teaches, the UE receives UE specific signaling (equivalent to “RACH response”)  as a response during random access procedures (e.g., the request is transmitted on the granted resources in random access response, etc.) or grantless transmission (e.g. contention based transmission). Therefore, Chen teaches the limitation as argued above.
Applicant’s argument 2: Applicant’s arguments, page 11-12, recites, “Second, in the present Amendment, Applicant adds the feature of "the ability of the terminal is preset at the terminal" to claim 1. 
Examiner’s response 2: The examiner respectfully disagrees.  The examiner’s rejection is based on claim limitations and the examiner must interpret the claims under BRI (broadest reasonable interpretation).

See MPEP, VI.    PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS
A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Assoc., Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984) (Claims were directed to a process of producing a porous article by expanding shaped, unsintered, highly crystalline poly(tetrafluoroethylene) (PTFE) by stretching said PTFE at a 10% per second rate to more than five times the original length. The prior art teachings with regard to unsintered PTFE indicated the material does not respond to conventional plastics processing, and the material should be stretched slowly. A reference teaching rapid stretching of conventional plastic polypropylene with reduced crystallinity combined with a reference teaching stretching unsintered PTFE would not suggest rapid stretching of highly crystalline PTFE, in light of the disclosures in the art that teach away from the invention, i.e., that the conventional polypropylene should have reduced crystallinity before stretching, and that PTFE should be stretched slowly). Allied Erecting v. Genesis Attachments, 825 F.3d 1373, 1381, 119 USPQ2d 1132, 1138 (Fed. Cir. 2016) ("Although modification of the movable blades may impede the quick change functionality disclosed by Caterpillar, ‘[a] given course of action often has simultaneous advantages and Medichem, S.A. v. Rolabo, S.L., 437 F.3d 1157, 1165, 77 USPQ2d 1865, 1870 (Fed Cir. 2006) (citation omitted))).
However, "the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). See also MPEP § 2123.
Neither Chen nor Kang explicitly teach, however, Pan teaches: the ability of the terminal is preset at the terminal: Pan teaches, para [0120]-[0122], where, “a PRACH preamble, time and/or frequency resources which is preset to the terminal. PBCH may configure initial UL transmission. Initial UL transmission may not be limited to NRPRACH, e.g., PRACH msg. 1.”.  Therefore, it would have been obvious of ordinary skill in the art to combine the teaching of Pan into Chen and Kang to achieve an expected result of achieving high spectrum efficiency. Therefore, Chen in view of Kang further in view of Pan teaches the limitation. Hence the arguments are traversed
Applicant’s argument 3: Applicant’s arguments, page 11-13, recites, “Third, the applied references do not disclose or render obvious "to select a beam for uplink transmission without uplink beam sweeping," as recited.
Examiner’s response 3: The examiner respectfully disagrees.  The examiner’s rejection is based on claim limitations and the examiner must interpret the claims under BRI (broadest reasonable interpretation). However, Chen teaches, selecting beam for UL transmission without beam sweeping, see fig 15, para [0027] and [0047], where, “A unified solution for cell selection and reselection for single-beam based or multi-beam based new radio (NR) networks may be achieved wherein initial access signal transmission uses Single Frequency Network (SFN) broadcast of initial access signals without beam sweeping”. Therefore, the arguments are traversed.
Applicant’s argument 4: Applicant’s arguments, page 11-13, recites, “Fourth, the applied references do not disclose or render obvious "wherein, in case that the beam management operation is performed, among the terminal and the base station, a node at which the beam correspondence is established uses a fixed beam and a node at which the beam correspondence is not established sweeps a beam," as recited.
Examiner’s response 4: The examiner respectfully disagrees.  The examiner’s rejection is based on claim limitations and the examiner must interpret the claims under BRI (broadest reasonable interpretation). Chen does not explicitly teach; however, Kang teaches: a node at which the beam correspondence, para [0187], “beam operation modes (e.g. single/multi-beam) for indication or confirmation, etc. Polar codes may be optimized for secondary NR-PBCH transmission”. Therefore, it would have been obvious to one of ordinary skilled in the art to combine the invention taught by Kang into Chen in order to support acceptance of explosive data traffic, a dramatic increase in per-user data rate, acceptance of a significant increase in the number of connected devices, very low end-to-end latency, and high-energy efficiency. Therefore, the arguments are traversed.
All the remaining arguments are based on the arguments above and are responded to in full.
/NIZAM U AHMED/            Examiner, Art Unit 2461                                                                                                                                                                                            
/KIBROM T HAILU/            Primary Examiner, Art Unit 2461